El Juez Asociado Señor Travieso,
emitió la opinión del tribunal. ■
Los demandantes apelados han presentado una moción en la que solicitan se desestime por frívolo el presente recurso. Examinemos primeramente los hechos.
En 23 de febrero de 1929 la Sociedad Mercantil “Suau, Fiol y Compañía”, representada por su gestor, y los Señores Pedro Antonio Suau Ballester y Matías Suau Ballester, hi-cieron constar por escritura pública:
I. — Que la citada mercantil es dueña de una finca urbana, consis-tente en solar y edificio de dos plantas, con maquinarias para café, planta eléctrica, etc., valorado todo en $40,000.
*4902. — -Que los otros dos comparecientes son dueños, el primero, de tres-predios rústicos de 12, 8% y 8 cuerdas, respectivamente; y el segundo, de dos predios rústicos, uno de 53.83 y el otro de 9 cuerdas de terreno.
3. — Que la mencionada Sociedad ha tomado un préstamo al Banco-Industrial de Puerto Rico- de $30,000, por el importe del cual se otorgaron a favor del Banco acreedor dos pagarés suseritos-por Suau, Piol y Cía. y por los dos señores Suau Ballester. En el primer pagaré, los firmantes se comprometen a pagar-solidariamente al Banco o a su orden, $25,000, valor recibido en préstamo a nuestra entera satisfacción, y garantizan el cum-plimiento de la obligación hipotecando especialmente una finca urbana, propiedad de la Mercantil Piol, Suau y Cía. Al pie de dicho pagaré hace constar el Notario que la obligación pre-cedente está garantizada por hipoteca sobre una finca urbana radicada en Lares.
4. — El segundo pagaré es del mismo tenor que el primero y está sus-crito por las mismas partes, quienes se comprometen a pagar solidariamente al Banco $5,000, valor recibido en préstamo a nuestra entera satisfacción. El cumplimiento de la obligación! está garantizado por hipoteca especial de las cinco fincas rús-ticas pertenecientes a los señores Pedro Antonio y Matías Suau Ballester, según lo hace constar el Notario al pie del docu-mento.
5. — Los párrafos Quinto y Séptimo de la escritura de hipoteca leext^ así:'
“Quinto. — Que en garantía de la suma de veinticinco mil dólares, importe del pagaré hipotecario número uno, aquí trans-crito, sus intereses en la forma convenida en dicho pagaré, más-un crédito adicional de mil dólares para costas, gastos y ho-norarios de abogado en caso de reclamación judicial, la Mer-cantil Suau, Fiol y Compañía por su gestor el compareciente don Bernardo Piol Isem, constituye primera hipoteca volun-taria a favor de los tenedores del pagaré número uno aquí-transcrito, sobre la finca urbana que se describe en el hecho primero de esta escritura.” (Bastardillas nuestras.)
“Séptimo. — Que en garantía de la suma de cinco mil dó-lares, importe del pagaré número dos aquí descrito, sus inte-reses en la forma convenida en dicho pagaré, más un crédito-adicional de doscientos dólares para costas, gastos y honora-rios de abogado en caso de reclamación judicial, don Pedro Antonio Suam Ballester y don Matías Suau Ballester consti-*491tuyen hipoteca voluntaria a favo-r de los tenedores del pagaré; número dos aquí transcrito, sobre las fincas que se describen en los hechos segundo y tercero de esta escritura.”
El Banco Industrial de Puerto Rico cedió ambos pagarés al Tesorero de Puerto Rico, como garantía colateral, siendo-dicho funcionario el actual tenedor de dichas obligaciones. Y habiendo vencido ambos pagarés, el Síndico del Banco y el Tesorero presentaron demanda contra los tres firmantes de los pagarés. En dicha demanda se formulan dos distintas y separadas causas de acción.
Por la primera causa de acción se trata de ejecutar por la vía ordinaria la hipoteca constituida por Piol, Suau y Cía., sobre la finca urbana radicada en Lares, para garantizar el pago del pagaré de $25,000; y se pide sentencia por el mon-tante del pagaré, más la suma de $8,679.45 por intereses, más las costas, y que en caso de falta de pago de dichas sumas-se ordene la venta en pública subasta de la finca, urbana que garantiza el crédito.
Por la segunda causa de acción se ejercita la acción personal contra Pedro Antonio Suau Ballester y Matías Suau Ballester, como firmantes del pagaré de $5,000, para el cobro-de dicha obligación; y se pide sentencia por la suma de-$5,000, intereses, etc.
Desestimada la excepción previa de falta de causa de ac-ción, los demandados contestaron la demanda y alegaron:
1. — Que los $25,000 del pagaré núm. 1 son parte de un préstamo de-$30,000 hecho por el Banco a Suau, Fiol y Cía., en garantía del cual los demandados constituyeron hipoteca sobre la finca urbana en Lares y sobre los cinco predios rústicos, habiendo-ademas, suscrito dos pagarés, uno por $25,000 y otro por $5,000.
2. — Que ni en la escritura de constitución de hipoteca, ni en nin-guna otra parte se dividió la responsabilidad de las dichas; fincas, conviniéndose por él contrario en la escritura que res-ponderían todas y cada una de ellas de la totalidad del cré-dito o sea de los $30,000.
3. — Que los $5,000 que se consignan en el pagaré núm. 2 son parte: *492de un crédito de $30,000 en garantía del cual los demandados-constituyeron hipoteca sobre la finca urbana y sobre los cinco predios rústicos y suscribieron los dos pagarés.
4. — Que la inscripción de la hipoteca es nula por no haberse hecho constar en forma alguna la cuantía de que responde cada una de las fincas hipotecadas.
La corte de distrito dictó sentencia de acuerdo con la sú-plica de la demanda.' Los demandados apelaron.
Los demandantes apelados han formulado moción en la que solicitan la desestimación del recurso, por entender que de los autos del caso se desprende que el recurso es frívolo y que ha sido interpuesto con el único fin de demorar la ejecu-ción de la sentencia.
 La frivolidad del recurso no salta a la vista, pero se descubre fácilmente al hacer un estudio crítico de los autos y del aleg-ato de la parte apelante. Hemos hecho ese estudio y él nos ha convencido de que el recurso interpuesto carece de méritos y es claramente frívolo.
La teoría que presenta el apelante es la de que hubo una sola operación de préstamo por $30,000; que ese préstamo fué garantizado con una hipoteca sobre seis fincas, una ur-bana y cinco rústicas, y que la hipoteca es nula, porque no solamente no se distribuyó la responsabilidad entre las seis fincas hipotecadas, según lo requiere la ley, sino que las partes acordaron expresamente que todas y cada una de las seis fincas hipotecadas habrían de responder del importe total del préstamo, en contravención de lo dispuesto en los artícu-los 119 de la Ley Hipotecaria, 164 del Reglamento y 1774 del Código Civil (edición de 1930). Y para sostener esa teoría, el apelante nos dice en su alegato (págs. 8 y 9) lo siguiente:
“ . . . Del examen de dicha escritura resulta:
“Que según lo expresado en el párrafo equivocadamente llamado ‘Trigésimo’ (debía ser décimotercero) de la escritura (véase página 61 de la transcripción de evidencia, empezando en la cuarta línea y •contando de abajo hacia arriba) se estipuló en dicha escritura que *493‘no se dividirá entre las fincas hipotecadas la responsabilidad del gravamen constituido, sino qne todas y cada una de ellas responde-rán de la suma total incluyendo costas y cualquiera otra obligación’ de acuerdo con los términos y condiciones establecidos en dicho ins-trumento. ’ ’
Copiaremos ahora a continuación el párrafo Decimotercero de la escritura, por equivocación denominado “Trigésimo”, tal como consta en la Transcripción de Evidencia, páginas 61 y 62.
“Trigésimo. — Queda estipulado que no se dividirá entre las fin-cas de don Pedro don Matías Suau Ballester aquí hipotecadas la res-ponsabilidad del gravamen constituido, sino que responderán todas y cada una de ellas de la suma total incluyendo intereses, costas y cualquier otra obligación de acuerdo con los términos y condiciones especificadas en esta escritura.” (Bastardillas nuestras.)
Cotejando los dos párrafos que acabamos de transcribir se descubre fácilmente el error en que se basa toda la argu-mentación del apelante. Ese error consiste en haber supri-mido, por equivocación o inadventeneia clerical, al copiar el párrafo Decimotercero de la escritura, las palabras “de don Pedro' don Matías Suau Ballester aquí,” con la supresión de las cuales se daba mayor alcance a la estipulación conte-nida en dicho párrafo, haciéndola extensiva a la finca urbana de Lares, que no fué ni pudo ser hipotecada por los señores Suau Ballester, por no ser dichos señores dueños de tal finca y sí de los cinco- predios rústicos hipotecados en garantía del pagaré por $5,000.
Explicado el error y reconstruido el párrafo Décimoter-cero, los hechos del caso pueden resumirse así:
Suau, Fiol & Cía. contratan un préstamo; de $30,000. Dicha mercantil y los señores Suau Ballester se obligan soli-dariamente a pagar la suma total representada por dos pagarés, uno de $25,000 y otro de $5,000. En garantía del primero, la citada sociedad constituye hipoteca sobre una finca urbana de su exclusiva propiedad; y los señores Suau Ballester se limitan a suscribir el pagaré como codeudores *494solidarios. En garantía del segundo, los señores Snan Ba-llester constituyen hipoteca sobrei cinco parcelas de terreno, estipulando como parte de esa hipoteca que no se dividirá entre dichas cinco parcelas la responsabilidad del gravamen, debiendo todas y cada una de ellas responder del pago de los $5,000 del pagaré. Y en cuanto a este segundo pagaré, Suau, Eiol & Cía. se obligaron solamente como codeudores solida-rios.
Es evidente que la finca urbana no quedó en manera alguna afecta a la responsabilidad del pagaré núm. 2; y que las cinco parcelas rústicas no quedaron gravadas en modo alguno para responder del pago de la obligación de $25,000 del pagaré núm. 1. Las dos hipotecas son distintas y separadas, pues garantizan obligaciones distintas y gravitan sobre propie-dades distintas, pertenecientes a diversos dueños.
La hipoteca constituida por los señores Suau Ballester- en garantía del pagaré de $5,000, sin duda alguna adolece del defecto que el apelante trata de hacer extensivo a la hipoteca que garantiza el otro pagaré. Esa es tal vez la razón por la cual los demandantes prescindieron de la garantía hipotecaria en cuanto al pagaré por $5,000 e iniciaron la acción personal para su cobro.
La cuestión sugerida y tan hábilmente presentada por el alegato del apelante carece de méritos y es a todas luces frívola.

Debe desestimarse, por frívolo, el recurso interpuesto.

El Juez Asociado Señor Córdova Dávila no intervino.